938 So.2d 932 (2006)
KEELBOAT CONCEPTS, INC., and F. Michael Rickels
v.
C.O.W., INC., and Joseph C. Bonner.
2030174.
Court of Civil Appeals of Alabama.
March 10, 2006.
Jerome E. Speegle and Anthony M. Hoffman of Zieman, Speegle, Jackson & Hoffman, L.L.C., Mobile, for appellants.
Allan R. Chason of Chason & Chason, P.C., Bay Minette, for appellees.

On Remand from the Alabama Supreme Court.
PER CURIAM.
This court, on October 8, 2004, affirmed the trial court's judgment, without an opinion. Keelboat Concepts, Inc. v. C.O.W., Inc. (No. 2030174, October 8, 2004), 921 So.2d 477 (Ala.Civ.App.2004) (table). This court's judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Keelboat Concepts, Inc., 938 So.2d 922 (Ala.2005). In compliance with the Supreme Court's opinion, the judgment of the trial court is reversed, and the cause is remanded for further proceedings consistent with the Supreme Court's opinion.
REVERSED AND REMANDED.
All the judges concur.